DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Election/Restrictions
Claims 1-17 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 10/13/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/13/2020 is withdrawn.  Claims 4-5 and 12-13, directed to non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement Of Reason For Allowance
Claims 1-17 are allowed.
Regarding claims 1 and 9, the satellite signal acquiring method and apparatus for narrowing a search range to acquire the satellite signal based on the azimuth reliability as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2019/0217974 discloses a method for estimating a direction of a satellite in the transfer phase.  The direction of the satellite is estimated relative to a measurement antenna by executing steps for measuring the reception power, by the measurement antenna, of a target signal emitted by the satellite, for different pointing directions of the measurement antenna.  The target signal has a substantially sinusoidal component referred to as a single-frequency component.  Each power measurement step includes a transposition in the frequency domain of a digital signal, obtained from a signal supplied by the measurement antenna, to obtain a frequency spectrum of the digital signal over a predetermined frequency band having the single-frequency component.  The power measurement for the pointing direction being considered is determined based on a maximum value of the frequency spectrum.
US 10,020,575 discloses an apparatus and method for controlling stabilization of a satellite-tracking antenna, the apparatus including: an antenna driving unit driving the antenna to track a satellite based on preset satellite position information and position information collected by an inertia sensor and an encoder; a point detecting unit detecting a point where an amplitude 
US 10,038,239 discloses an antenna adjusting apparatus comprises a sensor that acquires attitude information; a movable axis acquiring unit that acquires a plurality of vectors corresponding to the plurality of axes respectively by acquiring a change in output of the sensor for each of the axes; a first direction acquiring unit that acquires a first direction corresponding to a directional axis of the antenna; a second direction acquiring unit that acquires a second direction, which is a direction with which the directional axis of the antenna is to be aligned; and a calculating unit that calculates, for each of the axes, a correction angle, using the plurality of vectors, wherein the first direction and the second direction are expressed by an Earth-based coordinate system.
US 9,494,428 discloses a new method for determining an attitude of a sensor with respect to a moving body is proposed.  A movement vector is measured by a sensor mounted in the moving body.  In addition, the attitude of the sensor with respect to the moving body is determined using the movement vector measured by the sensor when the moving body starts to move.
US 6,577,281 discloses at least one antenna is supported on a fixed supporting portion by an oscillating mechanism having rotational degrees of freedom on a X-Y plane, and a drive 
US 4,630,056 discloses a control system for adjusting an antenna rotatably mounted on a vehicle to directly receive a transmitting signal from a geostationary satellite so as to apply it to a receiving equipment on the vehicle.  The control system comprises a first sensor for sensing a first difference between a standard direction and a travelling direction of the vehicle, a second sensor for sensing a second difference between the travelling direction of the vehicle and a direction of the antenna, a microcomputer programmed to determine a third difference between the travelling direction of the vehicle and a direction of the satellite in accordance with the first difference on a basis of a predetermined difference between the standard direction and the direction of the satellite and to determine an adjustment angle for rotation of the antenna in accordance with the second and third differences, and an actuator for effecting for rotation of the antenna with the adjustment angle.
WO 2021/199218 discloses a portable station device executes: a rough adjustment process of holding satellite information pertaining to the longitudes of a plurality of communication satellites and a beacon signal, calculating on the basis of the longitude of an intended communication satellite acquired from satellite information and the installed position of the local device, an antenna direction for the intended communication satellite, and rough-adjusting the antenna direction of the local device to the calculated antenna direction; and a fine adjustment process of measuring the beacon signal while incrementing/decrementing the azimuth angle using the azimuth angle of the rough-adjusted antenna as a reference direction when the frequency of the beacon signal equals the predetermined frequency of the intended communication satellite, and fine-adjusting the antenna direction by changing the azimuth angle 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646